            Case 4:20-cv-00109-HCA Document 33 Filed 01/19/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT FOR
                         THE SOUTHERN DISTRICT OF IOWA
                                CENTRAL DIVISION


KRISTY MITCHELL, individually and as                Case No. 4:20-cv-00109-SMR-HCA
mother and next friend of NEVAEH
OSORIO,

       Plaintiffs,
v.

DES MOINES INDEPENDENT                              JOINT AGENDA FOR
COMMUNITY SCHOOL DISTRICT and                       JANUARY 21, 2021 STATUS
TIMOTHY DOWLER,                                     CONFERENCE

       Defendants.



       COME NOW the Parties through their counsel of record and hereby submit the

status as follows:

       1.       The Parties have completed discovery in this matter.

       2.       The Parties do not have any matters to discuss at the Status Conference.

                             LIPMAN LAW FIRM, P.C.


                             By:                  /s/ Jeffrey M. Lipman
                                    Jeffrey M. Lipman, AT0004738
                                    1454 - 30th Street, Suite 205
                                    West Des Moines, IA 50266
                                    Tel: (515) 276-3411
                                    Fax: (515) 276-3736
                                    Email: jeff@lipmanlawfirm.com

                             ATTORNEYS FOR PLAINTIFFS
                Case 4:20-cv-00109-HCA Document 33 Filed 01/19/21 Page 2 of 2




                                                   WANDRO & ASSOCIATES, P.C.


                                                   By:                       /s/ Alison F. Kanne
                                                               Alison F. Kanne AT0013262
                                                               2501 Grand Avenue, Suite B
                                                               Des Moines, IA 50312
                                                               Tel: (515) 281-1475
                                                               Fax: (515) 281-1474
                                                               Email: akanne@2501grand.com

                                                   ATTORNEYS FOR PLAINTIFFS

                                                   BRADSHAW, FOWLER, PROCTOR & FAIRGRAVE, P.C.


                                                   By:                      /s/ Janice M. Thomas
                                                               Janice M. Thomas AT0007822
                                                               801 Grand Avenue, Suite 3700
                                                               Des Moines, IA 50309-8004
                                                               Tel: (515) 246-5828
                                                               Fax: (515) 246-5808
                                                               Email: thomas.janice@bradshawlaw.com

                                                   ATTORNEYS FOR DEFENDANTS




                              CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true copy of the foregoing instrument was served upon
one of the attorneys of record for all parties to the above-entitled cause by serving the same on
such attorney at his/her respective address/fax number as disclosed by the pleadings of record
herein, on the 19th day of January, 2021 by:

   U.S. Mail                              CM/ECF
   Hand Delivered                         EMAIL
   Federal Express                        EDMS

                              /s/ Lucy Anderson




                                                                                -2-
